DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-11 of the remarks, filed 12/14/2021, with respect to claims 1-6, 8-11, 13-16 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1-6, 9-11, 13, 16 and the 35 USC 103 rejection of claims 7, 8, 14 and 15 have been withdrawn.

Allowable Subject Matter
Claims 1-6 and 8-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements wherein the package comprises an electrically insulating mold compound disposed on the at least one power transistor, the current measurement device, and the current path, wherein the electrically insulating mold compound provides electrical insulation between the current measurement device and the current path, and wherein the electrically insulating mold compound is fills the at least one gap between the current measurement device and the current path.
Claims 2-6, 8-11, 13, 17 and 18 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 12, the prior art of record neither shows nor suggests the combination of structural elements wherein the current measurement device is electrically insulated from the current path and magnetically coupled to the current path, wherein the current measurement device comprises a sensor element configured to detect the magnetic field generated by the current flowing through the 
With respect to claim 14, the prior art of record neither shows nor suggests the combination of structural elements comprising at least one gap formed laterally between the current measurement device and the current path; a package; wherein the current measurement device is electrically insulated from the current path and is magnetically coupled to the current path, wherein the current path and the current measurement device are arranged so as to enable the current measurement device to sense the magnetic field of a current flowing through the current path, and wherein the at least one power transistor, the current measurement device, and the current path are arranged inside the package, wherein the package comprises an electrically insulating mold compound disposed on the at least one power transistor, the current measurement device, and the current path, wherein the electrically insulating mold compound provides electrical insulation between the current measurement device and the current path, and wherein the electrically insulating mold compound is fills the at least one gap between the current measurement device and the current path; a heatsink; and an electrically insulating and thermally conducting interface that couples the package-integrated power semiconductor device to the heatsink such that the heatsink is bonded to the package-integrated power semiconductor device.
Claim 15 depends from allowed claim 14 and is therefore also allowed.
With respect to claim 16, the prior art of record neither shows nor suggests the combination of method steps wherein the current measurement device is electrically insulated from the current path and magnetically coupled to the current path, wherein the current path and the current measurement .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2015/0365084 discloses circuits and methods for operating a circuit.
US PUB 2015/0311803 discloses enhanced power factor correction.
US PUB 2014/0197795 discloses a system for balancing, by magnetic coupling, an association in series of elements for generating or storing electrical energy.
.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858